Citation Nr: 0504893	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-50 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
due to tobacco use in service and/or nicotine dependence that 
began in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1991.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In July 2003, the Board remanded the case to the RO to obtain 
additional development.  At that time, the issue on appeal 
was identified as "entitlement to service connection for 
coronary artery disease, to include as secondary to service-
connected post-traumatic stress disorder."  Because the 
veteran's coronary artery disease has since been linked by 
medical opinion evidence to nicotine dependence that began in 
service, the issue has accordingly been recharacterized. 


FINDINGS OF FACT

1.  The veteran began smoking in either 1971 or 1972 while on 
active duty and heart disease was shown in 1997 when he had a 
myocardial infarction.  

2.  Medical evidence establishes that the veteran's coronary 
artery disease was caused by nicotine dependence that began 
in service.  


CONCLUSION OF LAW

The veteran's coronary artery disease is due to nicotine 
dependence that began in service.  38 U.S.C.A §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for coronary artery 
disease.  The evidence shows that cigarette smoking caused 
the veteran's coronary artery disease, and that he became 
nicotine dependence in service.  Therefore, the Board finds 
that the evidence supports the veteran's claim and that 
further discussion of the various procedural matters in this 
case is unnecessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Service connection also may be granted for a 
chronic disease, such as heart disease, if the disease if 
manifested to a compensable degree (10 percent) within one 
year following service.  This presumption can be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  However, § 1103 applies only 
to claims filed after June 9, 1998, and does not affect 
claimants who filed claims on or before June 9, 1998, such as 
the veteran's claim in this case, which was filed in November 
1995.   

A precedential opinion by the VA General Counsel clarified 
when benefits may be awarded based upon in-service tobacco 
use.  This opinion determined that direct service connection 
may be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the VA General 
Counsel clarified that its prior opinion did not hold that 
service connection will be established for a disease related 
to tobacco use if the veteran smoked in service.  Rather, the 
opinion held that any disability allegedly related to tobacco 
use that was not diagnosed until after service would not 
preclude establishment of service connection.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration 
VAOPGCPREC 2-93.

The VA General Counsel subsequently issued another opinion to 
clarify when service connection may be granted for a 
disability that is secondary to nicotine dependence that 
arose from a veteran's tobacco use during service.  The VA 
General Counsel concluded that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the VA 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  

Therefore, pursuant to these opinions, in order to establish 
service connection for a given disability due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence indicating 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired during service, and the 
nicotine dependence caused the claimed disability.  

The veteran served on active duty for over twenty years, from 
October 1970 to January 1991.  His service medical records 
show that he was seen for complaints of chest pain in 
November 1974; however, the diagnostic impression was 
musculoskeletal cramp.  The veteran was seen again for chest 
pain in May 1983, although an electrocardiogram (EKG) was 
normal.  The diagnosis was costochondritis.  Chest X-rays 
performed in April 1986 and an EKG performed in March 1987 
were negative.  Thus, no chronic heart disorder was shown in 
service. 

VA outpatient treatment records show that the veteran was 
seen in February 1993 for complaints of chest pain; no 
diagnosis was provided.  In March 1996, the veteran was seen 
for complaints of chest pain.  An EKG was interpreted as 
borderline.  The diagnostic assessment was "chest pain 
episode - etiology unclear."  The veteran was instructed to 
stop smoking.  An entry dated April 1996 noted atypical chest 
pain and tobacco abuse.  An EKG was within normal limits.  
However, an EKG performed in June 1996 was interpreted as 
abnormal.  

The veteran was admitted to Breech Regional Medical Center in 
December 1997 for acute and severe onset of crushing chest 
pain with radiation into the left arm.  Testing revealed that 
the veteran had had an acute inferior wall myocardial 
infarction.  His history of smoking was also noted.  Two 
stents were placed in the right coronary artery.  The veteran 
was discharged in stable condition.

In January 1998, the veteran was admitted to a VA medical 
center with complaints of chest pain.  The primary diagnosis 
was coronary artery disease.  Other diagnoses included 
hypercholesterolemia, post-traumatic stress disorder, and 
tobacco abuse.  Later that same month the veteran was 
admitted to Cox Medical Centers, where he underwent a left 
heart catheterization, coronary angiography, and a left 
ventriculogram.  The diagnoses at discharge were myocardial 
infarction, atherosclerotic coronary vascular disease, 
hyperlipidemia, and smoking abuse. 

At an April 1999 VA psychiatric examination, the veteran told 
the examiner that he smoked tobacco "like a lunatic."  He 
was initially vague about his cigarette consumption, but 
later admitted that he smoked two to three packs a day.  The 
diagnoses included post-traumatic stress disorder, by 
history, and nicotine dependence.  The examiner indicated 
that the veteran clearly had nicotine dependence, which 
contributed to his health problems.  

The veteran was afforded an additional VA compensation 
examination in April 1999 to determine whether there was a 
relationship between his arteriosclerotic heart disease and 
his service-connected post-traumatic stress disorder.  The 
examiner noted that the veteran's arteriosclerotic heart 
disease was first identified in 1997.  Under the Diagnoses 
section, the examiner noted: "Arteriosclerotic heart disease 
with one myocardial infarction in 1997 proven by enzyme 
studies and a possible earlier infarction suspected by the 
cardiologists at that time on the basis of posterior wall 
damage."  The examiner, however, offered no opinion 
concerning the etiology of the veteran's heart disease, 
including whether it was caused or aggravated by his service-
connected post-traumatic stress disorder. 

In May 2003, a VA physician reviewed the veteran's claims 
file and determined that his coronary artery disease was not 
related to his service-connected post-traumatic stress 
disorder.  Instead, the physician indicated that the 
veteran's heart disease may be due to his heavy smoking 
history, male age, and hypercholesterolemia.  

In view of that opinion, the Board requested a medical 
opinion to clarify whether the veteran's heart disease was 
related to cigarette smoking, and, if so, whether the veteran 
became nicotine dependent in service, or whether his smoking 
during service caused his heart disease.  In a March 2004 
addendum report, a VA physician reported that it was very 
likely that the veteran's coronary artery disease was 
partially related to his smoking or nicotine dependence, but 
that other risk factors, such as hyperlidemia, were just as 
likely to have caused his heart disease.  The physician also 
opined that it was at least as likely as not that the 
veteran's nicotine dependence was caused by active military 
service. 

In June 2004, a VA psychologist also reviewed the veteran's 
claims file but came to a different conclusion.  The 
psychologist noted that, based on the veteran's history, he 
began smoking cigarettes in 1972 while on active duty.  The 
record shows that he tried to quit smoking in 1987 but was 
unsuccessful.  The psychologist stated that it was likely 
that the veteran began smoking while in the military; 
however, it was difficult to develop a solid casual 
relationship between his nicotine dependence and his military 
service.  The psychologist thus concluded that the 
"veteran's Nicotine Dependence is not caused by or a result 
of military service." 

After carefully reviewing the record, the Board finds that 
the evidence support the veteran's claim of entitlement to 
service connection for coronary artery disease due to 
nicotine dependence that began in service.  The evidence 
shows that the veteran's coronary artery disease is related 
to his long history of heavy cigarette smoking.  Medical 
evidence indicates that risk factors for the veteran's 
coronary artery disease include a heavy smoking history, male 
age, hypercholesterolemia, and hyperlidemia.  In March 2004, 
however, a VA physician clarified that it was very likely 
that the veteran's coronary artery disease was partially 
related to his smoking or nicotine dependence.  This opinion 
provides a sufficient basis to find that the veteran's 
coronary artery disease is related to cigarette smoking.  

The central issue, therefore, is whether the veteran's 
coronary artery disease resulted from in-service tobacco use, 
or whether his nicotine dependence was acquired during 
service.  The Board concludes that the evidence in this case 
supports the latter theory.  The veteran reported that he 
began smoking in 1971 or 1972 while on active duty and 
continued to smoke until heart disease was first diagnosed in 
1997.  No evidence contradicts these assertions.  Moreover, a 
VA physician, who in March 2004 reviewed the claims file, 
concluded that it was at least as likely as not that the 
veteran's nicotine dependence was caused by active military 
service.  Although a VA psychologist provided a contradictory 
opinion in June 2004, he offered no rationale in support of 
his opinion, thereby diminishing its probative value.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another).

Viewing the record in its entirely, the Board finds that 
there is an approximate balance of positive and negative 
evidence concerning the issue of whether the veteran's 
nicotine dependence began in service.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for coronary artery disease is warranted.  


ORDER

Service connection for coronary artery disease is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


